 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS ESPARZA PONCE,                                 No. 2:17-CV-0450-KJM-DMC-P
12                          Petitioner,
13                v.                                        ORDER
14    D. BAUGHMAN,
15                          Respondent.
16

17                     Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has filed a notice of voluntary dismissal

19   (ECF No. 20). Good cause appearing therefor, this action is dismissed. See Fed. R. Civ. P.

20   41(a)(2). The Clerk of the Court is directed to terminate all pending motions as moot and close

21   this file.

22                     IT IS SO ORDERED.

23

24   Dated: June 6, 2019
                                                               ____________________________________
25                                                             DENNIS M. COTA
26                                                             UNITED STATES MAGISTRATE JUDGE

27

28
                                                           1
